Citation Nr: 9911767	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right femoral nerve injury with thigh 
weakness, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to June 
1984.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating action of the RO.  

In April 1997, the Board remanded this issue to the RO for 
the purpose of obtaining additional development.  



FINDING OF FACT

The service-connected right femoral nerve injury residuals 
are shown to be manifested by a sensory deficit and by 
atrophy, weakness and motor loss involving the thigh muscles; 
it is not shown that he is experiencing complete paralysis of 
the femoral nerve due to the service-connected injury.  



CONCLUSION OF LAW

A rating in excess of the currently assigned 30 percent for 
the service-connected residuals of a right femoral nerve 
injury is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.40, 4.56, 
4.124a including Diagnostic Code 8526 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been granted service connection for the 
residuals of a right femoral nerve injury rated as 30 percent 
disabling following surgery for the service-connected penile 
cancer.  

A VA neurological examination was conducted in January 1995.  
This examination showed the veteran had a 10 1/2-inch scar 
along the right groin area where he had had the right 
inguinal nodes surgically removed.  A neurological 
examination showed there was a loss of muscle bulk medially 
in the right thigh, seven inches above the distal patella.  
The right thigh measured 17 inches and the left measured 18.5 
inches.  The veteran walks with a circumducted gait, locking 
the right knee when he was without his brace.  His iliopsoas 
muscle strength on the right was 4-, quadriceps was 4+.  
Abduction and hamstrings were 5.  Gluteal muscles were 4+ to 
5-.  There was marked loss of the medial group of the right 
thigh muscles, the vastus medialis.  He had a well-healed 
approximately 11-inch scar at the junction of the right thigh 
with the pelvis.  The veteran had diminished pinprick 
sensations medially in the lower extremity.  Diminished 
vibratory sensation in the right foot and absent right knee 
jerk were also noted.  Plantar response revealed no reaction 
on the right.  The examiner indicated that the examination 
was consistent with the injury to the femoral nerve supplying 
the medial thigh muscles.  

Outpatient treatment reports dated from 1995 to 1997 show 
that medication prescribed for the veteran's right thigh 
neuropathy pain.  

VA peripheral nerves examination of November 1997 noted a 
history of numerous episodes of patellar dislocation.  The 
veteran had developed lateral tracking in the patella because 
of the weakness of the quadriceps.  He had to wear a leg 
brace and even with the brace, he had fallen.  He was unable 
to walk without the brace on the right, but could stand 
briefly with the knee locked.  He also had developed 
decreased sensation in the medial part of the thigh as well 
as in the medial part of the leg.  His right thigh measured 
smaller then the left by over 1-cm.  His iliopsoas and 
quadriceps strength were 4-/5.  He also had some slight 
diminished strength of the right gluteus muscles.  Right 
hamstrings were 4/5, the distal lower extremities were5/5.  
He had diminished cold and pinprick sensation over the 
anteromedial right thigh and leg.  He had absent vibratory 
sensation on the right.  The veteran had absent right ankle 
jerk and right knee jerk.  The examiner stated that the 
veteran had what appeared to be complete sensory loss in the 
distribution of the anterior femoral nerves and branches.  
Nerve conduction studies found right femoral neuropathy with 
no motor root compression.  

A VA muscles examination dated November 1997 noted that the 
veteran's nerve problem developed due to his right groin 
resection.  This had caused numbness and weakness in the 
right lower extremity.  The veteran complained of numbness 
and weakness in the right lower extremity.  The veteran took 
for medication for the pain.  Right hip motion was painful, 
but he had 100 degrees of forward flexion, 10 degrees of 
backward flexion, full abduction and adduction and mild 
decreased rotation to 20 degrees internally and 40 degrees 
externally.  He had tenderness about the right greater 
trochanter.  There was moderate atrophy of the right gluteal 
muscle.  The right knee motion lacked full extension by 5 
degrees and could flex to 135 degrees with patellofemoral 
crepitation.  There was mild swelling and periarticular 
fullness.  General tenderness was evident over the entire 
knee.  He had a 1-1/4 inch atrophy of the right thigh and 1 
inch atrophy of the right calf.  However manual testing 
against resistance revealed he could resist manual testing 
though this caused pain.  He had varying degrees of numbness 
involving the right lower extremity.  He had moderate 
atrophy, specifically of the vastus medialis of the right 
thigh.  Groin resection right side with nerve involvement and 
significant atrophy right thigh and calf was diagnosed.  The 
examiner stated that the orthopedic aspects of the veteran's 
knee disability would create a significant fatigability, lack 
of endurance, significant weakness involving the right lower 
extremity resulting in fatigue and uncoordinated motion 
especially when he had a flare up of symptoms.  X-ray studies 
noted mild degenerative joint disease but no findings of 
fracture.  

The veteran's claim for increase is well grounded, as the 
veteran has asserted that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  See Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A review of the file also shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected right femoral nerve injury 
residuals are currently evaluated as 30 percent disabling on 
the basis of severe incomplete paralysis of the anterior 
crural nerve (femoral) under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526.  An increased rating under 
that Diagnostic Code would be warranted for complete nerve 
paralysis with paralysis of the quadriceps extensor muscle.  
However, the medical evidence does not demonstrate that the 
veteran is suffering from complete paralysis in this case.  

The Board notes that the examiner who performed the November 
1997 VA examination indicated that the veteran did 
demonstrate additional loss due to pain on use or during 
flare-ups of the right knee as noted by a medical examiner.  
38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the RO, in a March 1998 decision, has granted 
service connection and separately rated his right knee 
disability.  The Board further notes that the veteran is 
currently in receipt of the highest rating under Diagnostic 
Code 8526 for an incomplete paralysis.  However, even 
considering any additional functional loss under the nerve 
code, the veteran's symptomatology does not more nearly 
approximate a level of disablement consistent with complete 
nerve paralysis.  

All residual motor impairment involving the musculature of 
the right thigh has been considered in the rating assigned in 
accordance with the provisions Diagnostic Code 8526.  
Therefore an increased rating is not warranted.  

The preponderance of the evidence is against the claim for 
increase in the Board's opinion.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for the service-connected residuals of a 
right femoral nerve injury is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

